Title: From George Washington to the Massachusetts General Court, 16 May 1776
From: Washington, George
To: Massachusetts General Court

 

Gentn
New York May 16. 1776.

The Honourable Continental Congress having come to sundry resolutions respecting the Cannon & Stores in & about Boston, and the mode to be observed for paying the Militias lately called in for the defence of the Lines before Boston, I do myself the honor to Transmit you Copies thereof, lest they may not have come to hand. I wou’d Observe that I think It will be of advantage to you to make your Arrangements out of the Cannon originally belonging to the Colony and those presented It by Congress, and not to count on those brought from Ticonderoga & which are left, tho Congress are willing to lend them—For It is more than probable that they may be wanted elsewhere and If they shou’d, It will derange your order and lay you under the necessity of providing Others and Carriages at a time that may be inconvenient and when they may be most usefull. I am Gentn with great respect and esteem Yr Most Obedt Servt

Go: Washington

